Notice of Pre-AIA  or AIA  Status
REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-28 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

4.	The closest prior art Kinnunen, Hannu et al. (U.S. Pg Pub 2012/0010478) which discloses a computer program for monitoring a fitness exercise.  A plurality of heart-rate variability values and a plurality of exercise parameter values are measured during an exercise measured. However, Kinnunen singularly or in combination fails to disclose the recited feature:
As per claims 1, 10 and 15 “transmitting the first control signal to the receiver to make the receiver generates a first signal which is readable by the fitness equipment according to the first control signal and transmits the readable first signal to the fitness equipment; receiving at least one physiological signal of the user from at least one wearable device worn by the user, the at least one physiological signal comprising at least a heart rate;  based on the training course and the at least one physiological signal, determining whether to generate a second control signal; and when the second control signal is generated, transmitting the second control signal to the receive, wherein the receiver generates a second signal which is readable by the fitness equipment according to the second control signal and transmits the readable second signal to the fitness equipment”.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE E ELISCA/Primary Examiner, Art Unit 3715